Case 8:19-cv-01837-RGK-ADS Document 44-1 Filed 02/10/20 Page 1 of 7 Page ID #:1547




                           Exhibit 1
 Case 8:19-cv-01837-RGK-ADS Document 44-1 Filed 02/10/20 Page 2 of 7 Page ID #:1548


      2018/06/25                   :aclih)I c?JJli
         No 1 of 1                  :pf)J a..iw::i



  Registration and Commercial                                                                                                                                    ~16Jl::i!
  Licenses Department                                                      <>J~lg .:iuai9JJI 6Jljg                                                            aJJ~I ~IJillg
                                                                           Ministry of Economy and Commerce




                                                                             I1111111111111111111111111111111111



                                   2014/05/04                    :c.t.eij.ll Jl::ml .?JJli                                              87516                                  :oruJJI pl>J
                                   2019/07/24                   :ci.r:rij.l I lin.ii I .?JJ Ii
                                                                                 .i::
                                                                                                     ulog.lnnll c,!;o;I j.aiJ.llµl) !Jg.w J~J                             :LnJ~I ,ru.oDI
                                       56630                   :Lnjl.~ill J+w.] I ,o.oJ                                                   a:5)-U)                  :OJJ q:J I 6luti.oJI f gi
                                                                                                                                                                          :OJJ ~ I C1.0J.lll I

                                                                                                                                                    : Jggw.oJI >!:i.oJI uli~
                                                                                                                                        Jlgo 19Jlb              :Jg1lll.oJI ~10.II ,ru.oI
                   WlbJ
                   - w             :JA~
                                     ~ ~
                                        ..,Aq 10.II ~
                                                    - .                                                                               26682600828                             :ulµVI pi,J
: d.lJ~I oWu.all   ,au a::1g.o.i                                                                                                                                      : ~g.oJI uli~
                                                                   68                     :pi>J Jlfu:                                           ',/IJ~                  :8-f>g.all ~
                                                                   12        :ongJI /Jg.J.ll pi,J                                       ',/IJ~ ~                           :8-0g.aJI f gi
                                                           ail:ill JP.        : Jl.fu2.ll dllo ,ru.ol                                    ai.i>J.11 61                          :cuibio.11
                                                                                        : oruJJI f9i                                  ul.,_ajg.o.JlpJ.O                           :fJl..uiJI
                                                  cug:i.11 <l!:il.!
                                       + ai.i>J.11 /
                                         J!w.o ail:ill JP. Jlnfi.ll                                                                               836                        : fJl..uiJI pi,J
                                                       jil.ul ',/lill)JI




                      bw.i.11 ,ru.o!                             bw.i.11 ,.O..OJ                                   b liiiJ I ,ru.o!                       b l.utiJ I ,ru>J
                                                                    2001418                            0l.o       I a!i.fil ul Uilillll                      7020903
                                                                    2002336                           alo w.J I JgbJ Ig oJ!,ilI pp..ru                        721000
          utl!ll y..wb.J~ alnll ub ul.onll                           724000                        u Lo       I · · I.fill u I UilU.ll!ll
                                                                                                                                                             2001449
    Case 8:19-cv-01837-RGK-ADS Document 44-1 Filed 02/10/20 Page 3 of 7 Page ID #:1549




Print date: 25/06/2018
Page Number: 1 of 1

Registration and Commercial
Licenses Department
                                    Ministry of Economy and Commerce

                                             Commercial License


License number: 87516                                     License Issue Date: 04/05/2014

Commercial Name: Digital Soula Systems           License Expiry Date: 24/07/2019
 For Information Technology
Type of Commercial Establishment: Company Registration Number: 56630

Manager in Charge Information:

Name of Manager in Charge: Tarek Fouad                    Nationality of Manager in Charge: British
ID number: 26682600828

Location Information:
Location Classification: Commercial                       Building Number: 68
Type of Location: Commercial Office                       Floor/Unit Number: 12
Area: 61 Al Dafnah                                        Owner’s Name: Al Dana Tower
Street: Conference Center                                 License Type:
Street Number: 836                                        Address Description: Doha Municipality, Al Dana
                                                          Tower, Opposite City Center



         Number                     Activity Name                      Number                  Activity name
         7020903               Information Technology                  2001418              Information Systems
                                     Consultancy                                                Consultancy
         721000                Full Service Consultancy                2002336            Information Technology
         2001449               Information Technology                                             Services
                                 Networking Services                    724000           Computer Related Services
Commercial Activity:




Stamp of
Department of Registrations and Commercial Licenses
Ministry of Economy and Commerce Stamp

                    Manager of Department of Registrations and Commercial Licenses
 Case 8:19-cv-01837-RGK-ADS Document 44-1 Filed 02/10/20 Page 4 of 7 Page ID #:1550




                                                        6J~lg 3lJal9JJI 6Jljg
                                                        Ministry of Economy and Commerce
Registration and Commercial                                                                                                                         Jp..wiJ I oJI:!!
Licenses Department                                                                                                                             C1!JQill lJl¢1Ji)lg




        2018/06/25 :a.c~I c?JJli



                                                                   Illllll lllll lllll 111111111111111111

                         56630           .. ..J,011 Jµ..uuJ
                                     .· u1JJ         ...     I p.DJ
                                                                  ..                                                             56630           :u1Jqill J+w.)I pi>J
                                                  :~ qi) I ao...w.J I               ul.ogln.o.JI       ¥fill~ ~~ Jl.iµp                                :u1Jqi! I p.w DI
                   08/07/2019               :J+wJI .c IJroi I 2-/JIi                                                   09/07/2012                  :J+w.)I .clulil 2JJli
                      5000000                          :Jl.oJI u,lllJ                               o:ig.1:lD ~gtw.o ob ~J-Ul                        :utigil.a.11 ~ I
                              #>                :o'LluaJI dµlil;l                                                                 h.u)j                    :J+wjl aJb
                                                                                                                                     0                     :f g,IOII :i.1e
                                                                          Jlai!JI ulog!Ao
                     40126616                        :Jlnim p~JI                                                                     17693                 ::J/.wl l99:ii.n




        aJbJI           au.uJI       ClJ...J.u.bll                      J+wjl ,ru:>J                    ul.µVI p.i)J                           ,D-illUI
        h..ui.i           20              Jllil                           20363                                                       Jl.aiiu> ill <'lµlJ lsiJ I p lLAII a5µti
                                                                                                                                                                       o:ignall
        h..ui.i           60              Jllil                           32197                                                                    <ll'.l!lli.11 ctJJ:i..wll a5,µb
        h..ui.i           20             ~lb,..!!                                                      26682600828                                               :ilgi> l9Jlb




                                                                        Page 1 of 2
                                                                  56630 : J+w]I pi,J

                                                                         J---b-9 CL....-9J---L.
                                                                   ,     QATAR CHAMBER

                                     .       oil.cl oJ':r'
                                                      ~<:ioJI     ow.i.aJI LI· ~. ~
                                                                                  .1....;:. cs.dingoJbi    .,... ::i..in..iili
                                                                                                      . at,,;.
                                   ertifies that the above mentioned establishment has been registered
  Case 8:19-cv-01837-RGK-ADS Document 44-1 Filed 02/10/20 Page 5 of 7 Page ID #:1551




                                                                       oJl.:µJlg .::d..oi9JJI oJljg
                                                                       Ministry of Economy and Commerce
Registration and Commercial                                                                                                                                    ~loJl::i!
Licenses Department                                                                                                                                        ciiJQill ~ljillg




             (o.u !.loJ I> a.=J I                        iiu.u.i:lll            Jiw.JI ,ru>J            uWYI ,MJ                                           ,o.w til
    J!10 - OJi.lho g aJ..o IS ulµllo                        #>                                        28263403252                            ::uuo p!L.ai.Jl:l!-C \./l..u¥ p!L.ai.Jl:1!,C
                                                                                                                                                                             u!J.¥:<l!I
    J!10 - OJi.lho q aJ..o IS u lµllo                      ibi>                                       27663400507                                u1CliaJI Lho utl.c allI::1!-C ::uuo
    ~10 -   OJi.lho q aJ..o IS u lallo                    WlbJJJ                                      26682600828                                                        .:ilao ,ciilb




                               b l..utiJ I ,o.w!                            ,rui;JI
                                                                           2001418                                   u lo          I iuiiii u 11..uw.uI               7020903
                                                                           2002336                       ..ru> u l1l.aw.o !J lg al.ouh.11 JghJ Ig oJP,! I ppfil        721000
                    utl!JI y..wbl~ alcJI ub ulo:ull                         724000                                        ulo         I
                                                                                                                 ulo                                                   2001449




                                                                                 Page 2 of 2
                                                                              56630 : ~ I pilJ

                                                                                 J-b...sl<>-.......9.>--,L
                                                                              '- QATAR CHAMBER

                                                     .      o!kl OJ~inJI ol.u>..i.aJI 0~ .,ho a.di.a 9 OJQi ®JC ~
                                                   ertifies that the above mentioned establishment has been registered
    Case 8:19-cv-01837-RGK-ADS Document 44-1 Filed 02/10/20 Page 6 of 7 Page ID #:1552

                                              State of Qatar
                                    Ministry of Economy & Commerce


Registrations and Commercial
License Department
                            Copy of Commercial Registration Data

Print Date:25/06/2018


Commercial Registration Number: 566305                         Tax Registration Number: 56630
Commercial Name: Digital Soula Systems for
 Information Technology



Establishment Date: 09/07/2012                         Expiry date: 08/07/2019
Legal Status: Limited Liability Company                Capital: 5000000
Commercial Registration status: Active                 Nationality: Qatar
Number of Branches: 0

                                            Contact information
Mailbox: 17693                                          Contact Number 40126616

                                                   Partners
        Name          ID number          Registration number     Nationality Percentage     Status

  Salam                                             20363        Qatari              20% Active
  International
  Al Sedriah                                        32197        Qatari              60% Active
   Holding
  Tarek Fouad       26682600828                                  British             20% Active




            Page 1 of 2
            Registration Number: 55643

                  Qatar chamber certifies that the above mentioned establishment has been
                                                  registered
    Case 8:19-cv-01837-RGK-ADS Document 44-1 Filed 02/10/20 Page 7 of 7 Page ID #:1553

                                            State of Qatar
                                  Ministry of Economy & Commerce




Registrations and Commercial
License Department

                               Copy of commercial Registration Data

                                       Manager (authorized signatories)


 Name                           ID number           Registration      Nationality      Authority
                                                    Number
 AbdulSalam Issa A. M.          28263403252                           Qatari           Manager (full and
 AbuIssa                                                                               unrestricted authority)
 Mohamed Abdulla Ali Matar      27663400507                           Qatari           Manager (full and
 Al-Mannai                                                                             unrestricted authority)
 Tarek Fouad                    26682600828                           British          Manager (full and
                                                                                       unrestricted authority)

                                          Commercial Activities

                                                             Number                   Activity Name
                                                            2001418                Information systems
   Number                Activity Name
                                                                                       consultancy
   2001436          Information technology
                                                            2002336              Information technology
                           consultancy
                                                                                         services
   721000           Full service consultancy
                                                            724000              Computer related services
   2001449          Information technology
                      networking services




          Page 2 of 2
          Registration Number: 55643

               Qatar chamber certifies that the above mentioned establishment has been
                                               registered
